ON REHEARING.
Blair, J.
An opinion was filed in the above-entitled cause, and reported ante, 695 (127 N. W. 760). Later an application for rehearing was filed, based, among others, upon the following grounds:
“ It is evident from the opinion filed herein that the fact that the complainant had voluntarily paid a large amount of taxes, in good faith, believing that he was the owner of the lands in question, was inadvertently overlooked by the court, as the complainant certainly could not recover for taxes paid, except in a court of equity, and a decree based upon the opinion filed herein would forever deny to him any recover whatever for the amounts so paid. * * * The bill of complaint was taken as confessed by three of the defendants, Henry H. Evans, Edward R. Evans, and Harrietta J. Grenier, and yet by the opinion of this court it must be dismissed, presumably as to all defendants.”
*702A rehearing having been granted, we have reconsidered the case. In disposing of the case, the court failed to give effect to the decree pro ponfesso against the three defendants, Henry H. Evans, Edward R. Evans, and Harrietta J. Grenier. The decree recites the taking of the bill of complaint as confessed by the three defendants named. The opinion, however, shows “ that defendant Edward R. Evans died before the commencement of this suit,” and that Henry H. Evans claimed no interest in the lands, and the will of his father gives him no interest therein. Mrs. Grenier appears to have a one-sixth interest in the lands under her father’s will. It was the intention of the court, in dismissing the bill without prejudice, to preserve to complainant as a tax-title purchaser all the rights conferred upon him by the laws of the State, and we do not regard the objection as valid that “this will result in the defendants redeeming the more valuable pieces and leaving the others, some of which are practically worthless, to the complainant.” So far as concerns complainant’s payments of taxes on titles not shown to be valid, they must be deemed to be voluntary, and not a basis for relief in this suit. Morrison v. Semer, 164 Mich. 208 (129 N. W. 1). The court erroneously stated in the original opinion that the ejectment suit covered all of the lands in question. It should have stated that such suit related to a one-sixth interest in one forty only. Except as above indicated, we adhere to the former opinion.
The decree will be reversed without prejudice, except as to the three defendants above referred to, as to whom the record will be remanded to the circuit court for further decree in accordance with their interests in the subject-matter of the suit.
Ostrander, C. J., and Bird, Hooker, Moore, McAlvay, Brooke, and Stone, JJ., concurred.